Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (see Paragraph 0044) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-7 and 9 are objected to because of the following informalities:  The second to last line of Claim 1 states “being engaged the corresponding portion of the endoscope” where the word “with” appears to have been omitted.  The Examiner assumes the claim is intended to read “being engaged with the corresponding portion of the endoscope”.  Appropriate correction is required.
Claim 9 refers to “the positioning body” where this is assumed to be “the positioning member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 5,695,448) in view of Akui et al. (US 7,959,561).
Regarding Claim 1, Kimura discloses:
An endoscope device adapted for having an endoscope engaged therewith in a seated position relative thereto, comprising:
a main body (211) at least partially through which the endoscope is engaged with the endoscope device; and
a positioning member (212) coupled to the main body to be selectively moved to and retained in any one of a plurality of adjustment positions relative to the main body (see Figs. 40-41 showing the relative movement in the various positions) and wherein the positioning member includes an endoscope engaging portion (222 is designed to engage with the endoscope) that engages a corresponding portion of the endoscope while the endoscope is engaged with the endoscope cleaning device such that the positioning member being retained in a selected one of the adjustment positions and being engaged the corresponding portion of the endoscope at least partially defines the seated position (shown in Figs. 40-41 where the endoscope is seated within 222 such that as the positioning member is adjusted, the endoscope also moves).
Kimura does not explicitly disclose that the sheath is a cleaning device.  Akui teaches using a sheath with a cleaning element (9) to keep the distal end of the endoscope clean as is common in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura’s sheath to include Akui’s cleaning element.  Such a modification is common and well-known in the art for cleaning an endoscope during use.

Regarding Claim 2, Kimura as modified discloses wherein: the main body includes a passage adapted for having an extension portion of the endoscope received therein (211 receives an endoscope through the central channel 213 as seen in Fig. 40); and the positioning member is movably mounted on the main body to be moved axially along a reference axis extending parallel to a centerline longitudinal axis of the passage (as seen in Figs. 40-41, the positioning member moves relative to the main body to move the endoscope in and out of the sheath).

Regarding Claim 3, Kimura as modified discloses wherein the positioning member includes an elongated portion (217) slidably mounted on the main body to be axially translated along a centerline longitudinal axis of the elongated portion (see Figs. 40-41 showing the sliding of the positioning member relative to the sheath).

Regarding Claim 4, Kimura as modified discloses wherein seating positions of the positioning member each corresponding to a respective one of the adjustment positions lay along the centerline longitudinal axis of the elongated portion (shown in Figs. 40-41 where the grooves 218 provided different positions along the centerline for positioning the endoscope); the main body includes a passage adapted for having an extension portion of the endoscope received therein (211 receives an endoscope through the central channel 213 as seen in Fig. 40); and the positioning member is movably mounted on the main body to be moved axially along a reference axis extending parallel to a centerline longitudinal axis of the passage (as seen in Figs. 40-41, the positioning member moves relative to the main body to move the endoscope in and out of the sheath).

Regarding Claim 6, Kimura as modified discloses wherein: the main body comprises a light port receptacle (219) in which a light port of the endoscope resides while the endoscope is engaged with the endoscope cleaning device (shown in Fig. 37, for example); and the endoscope engaging portion of the positioning member is located within a light port receiving space of the light port receptacle to engage the light port of the endoscope while the endoscope is engaged with the endoscope cleaning device to thereby define the seated position thereof (the walls of 222 engage the light port of the endoscope as seen in Figs. 37, 40, and 41).

Regarding Claim 8, Kimura discloses:
An endoscope cleaning device, comprising:
a chassis (211) adapted for having an endoscope engaged therewith in a seated position relative thereto (see Figs. 40-41 showing the endoscope engaged with the chassis in a variety of seated positions); and
a seating adjustor (212 and 221 work together with the other corresponding components (see Fig. 36) to adjust the position of the endoscope) integral with the chassis (see Fig. 37, for example, showing the two forming an integral device), wherein the seating adjustor includes an adjuster body (217) and a positioning member (212), wherein the adjuster body is attached to the chassis for being selectively moved between a plurality of adjustment positions relative to the chassis (see Figs. 40-41 showing the relative movement of 217 to the chassis 211), wherein the positioning member is interlockedly attached to the adjuster body whereby the adjuster body being in a selected one of the plurality of adjustment positions causes the positioning member to be in a corresponding seating position relative to the adjustor body (see Figs. 40-41 showing that 217 is attached to 212 and that as 217 moves from one position to another, so does 212) and wherein the positioning member has an endoscope engaging portion (222) engaged by a corresponding portion of the endoscope while the endoscope is engaged with the chassis such that the corresponding seating position of the positioning member relative to the chassis at least partially defines the seated position (shown in Figs. 40-41 where the endoscope is seated within 222 such that as the positioning member is adjusted, the endoscope also moves).
Kimura does not explicitly disclose that the sheath is a cleaning device.  Akui teaches using a sheath with a cleaning element (9) to keep the distal end of the endoscope clean as is common in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura’s sheath to include Akui’s cleaning element.  Such a modification is common and well-known in the art for cleaning an endoscope during use.

Regarding Claim 10, Kimura as modified discloses wherein: the chassis includes a channel adapted for having an extension portion of the endoscope slidably received therein (211 receives an endoscope through the central channel 213 as seen in Fig. 40); and the positioning member is movably mounted on the chassis to be moved axially along a reference axis extending parallel to a centerline longitudinal axis of the channel (as seen in Figs. 40-41, the positioning member moves relative to the main body to move the endoscope in and out of the sheath).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. 10,993,609. This is a statutory double patenting rejection. Claim 15 matches claim 21; claim 16 matches claim 22; claim 17 matches claim 23; claim 18 matches claim 27, which includes the features of claim 26; claim 19 matches claim 29; claim 20 matches claim 30.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 11 of U.S. Patent No. 10,993,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the patent uses the term “threadedly” and the application uses the term “interlockedly”.  The terms are not identical, but the patent anticipates the application because a threaded attachment is a form of interlocking two components.  Similarly, claim 9 is similar to claim 11 except for the term “movably” is used instead of “rotatably”.  The terms are not identical, but the patent anticipates the application because a rotatable attachment moves.  

Allowable Subject Matter
Claims 7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious wherein the adjustor body is rotatably mounted on the main body/chassis and the positioning member is threadedly/interlockedly attached to the adjustor body such that each rotational position of the adjustor body relative to the main body defines a corresponding adjustment position of the positioning member.  Applicant’s configuration provides the user with an easy to control means for adjusting the position of the endoscope relative to the sheath.  While threaded actuators are generally known, Applicant’s specifically claimed configuration is not obvious.  When looking to the primary reference (Kimura), modifying Kimura’s mechanism would require a complete redesign of the device.
The reason claim 11 would be allowable is that Kimura’s chassis does not include a light port receptacle.  Instead, item 219 is part of the seating adjustor.  The Examiner does not see how Kimura’s device would work if 219 were part of 211 instead of 212.
For at least these reasons, the claims are allowable or would be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 2016/0143512) shows a sheath with a hub for an endoscope’s light post.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795